UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1833


JESSE G. YATES, III; MELISSA LONG YATES,


                 Petitioners – Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                         (Tax Ct. No. 3685-11)


Submitted:   November 19, 2013              Decided: November 21, 2013


Before WYNN and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesse G. Yates, III, Melissa Long Yates, Appellants Pro Se.
Carol Barthel, Randolph Lyons Hutter, Kathryn Keneally, Joan
Iris   Oppenheimer,   UNITED   STATES DEPARTMENT OF  JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jesse G. Yates, III, and Melissa Long Yates appeal

from    the    tax     court’s     order       upholding   the     Commissioner’s

determination of a deficiency and accuracy-related penalty with

respect to their 2006 federal income tax liability.                       We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the tax court.                        Yates v.

Comm’r of Internal Revenue, Tax Ct. No. 3685-11 (U.S. Tax Ct.

Mar. 28. 2013).          We dispense with oral argument because the

facts   and    legal   contentions       are    adequately   presented     in   the

materials     before    this     court   and    argument   would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                           2